Exhibit 10.4

EMPLOYMENT AGREEMENT

In consideration for being employed by Adaptec, Inc. (hereinafter, "Adaptec"),
Marcus Lowe (hereinafter, "Employee") and Adaptec acknowledge and agree to be
bound by the following Executive Employment Agreement, effective as of August
14, 2007 (the "Effective Date"). This Agreement supersedes the terms of
Employee's offer letter and prior employment agreement, dated as of
September 21, 2005.

1. DUTIES AND RESPONSIBILITIES: Employee will be employed by Adaptec in the
position of Vice President, Emerging Business and Corporate Development,
reporting to Adaptec's CEO (hereinafter, "CEO").  Employee's duties and
responsibilities will be assigned by Adaptec's CEO or his designee.  Employee's
duties and responsibilities may be altered, modified and changed as Adaptec's
CEO deems appropriate.

2. COMPENSATION: Employee's base salary will be $260,000 per year.  Adaptec's
Compensation Committee of the Board of Directors may increase Employee's base
salary from time to time as they deem appropriate. In addition, Employee will be
eligible to participate in Adaptec's Executive Bonus Incentive Plan at a
targeted amount of 50% of annual base salary. That plan has a variable payout
based upon Adaptec's performance, as well as the performance of Employee. The
performance targets for Adaptec and Employee which shall serve as the basis for
awarding Employee an incentive bonus shall be established by Adaptec's CEO and
Board of Directors, in their sole discretion, at the beginning of each Fiscal
Year. It is within the sole discretion of Adaptec's CEO or his designee to
determine whether Employee achieved all or part of the targets established as
well as the resulting bonus amount to be awarded. All bonus plans, including all
performance targets and all other aspects and conditions of those plans, shall
be established by and subject to change and modification by Adaptec's CEO and
Board of Directors in their sole discretion.

3. STOCK OPTIONS: As deemed appropriate by Adaptec's CEO and Board of Directors,
Employee may receive option grants under the 2004 Equity Incentive Plan.  The
future grants will vary in number given and in vesting schedules.

4. BENEFITS: Employee shall be eligible for all benefits normally and regularly
provided to Adaptec's executive staff as may be in effect from time to time, if
any, in accordance with the rules established from time to time for individual
participation in any such plans. In addition, Employee will be entitled to
receive the following benefits: a $650 per month automobile allowance,
reimbursement for personal financial and tax advice up to $2,500 per year,
reimbursement for health club initiation fees of up to $300 plus 50% of the
club's monthly dues up to $55.00 per month, survivor benefit management services
up to a maximum cost of $3,000, and a company-paid annual physical examination.
Employee shall also be eligible to participate in Adaptec's Deferred
Compensation Plan as provided by that plan's documents.

5. EMPLOYEE'S AT-WILL EMPLOYMENT: Employee understands and agrees that his
employment relationship with Adaptec is for an INDEFINITE PERIOD and is on an
AT-WILL basis. This means that Employee is free to terminate his employment with
Adaptec at any time with or without cause or notice and that Adaptec is
similarly entitled to terminate Employee's employment at any time with or
without cause or notice. Employee understands and agrees that the AT-WILL nature
of his employment with Adaptec will be maintained throughout the time he is
employed by Adaptec and can only be changed by an express written employment
contract specifically prepared for Employee and signed by Adaptec's CEO. If
Employee's employment is terminated for any reason, including as a result of
resignation or constructive termination, Employee shall not be entitled to any
payments, benefits,

1

--------------------------------------------------------------------------------

damages, awards or compensation other than as expressly and specifically
required by Paragraph 8 of this Agreement.

6. OUTSIDE ACTIVITIES: During Employee's employment with Adaptec, he agrees to
devote his full productive time, energies and abilities to the proper and
efficient management of Adaptec's business. Without express, prior written
authorization from Adaptec's Board of Directors, Employee shall not, directly or
indirectly, during the term of his employment: (1) render services of a
business, professional or commercial nature, to any other person, firm, entity,
or business, whether for compensation or otherwise; or (2) engage in any
activity competitive with or adverse to Adaptec's business or welfare, whether
alone, or as an owner, shareholder or partner, or as an officer, director,
employee, advisor, contractor or consultant; or (3) serve as a Director of a
for-profit public company or as a Director of a for profit private company with
a valuation in excess of $10,000,000, without the prior written consent of
Adaptec's CEO.

7. PROTECTION OF ADAPTEC'S CONFIDENTIAL AND PROPRIETARY INFORMATION AND TRADE
SECRETS: During Employee's employment with Adaptec as well as at all times
following his termination thereof, Employee agrees to abide by and comply with
the Employee Proprietary Information Agreement which he entered into, a copy of
which is attached hereto and incorporated herein as "Exhibit A."

8. TERMINATION OF EMPLOYMENT:

(a) Termination for Cause: Adaptec and Employee agree that Adaptec may terminate
Employee's employment and terminate this Agreement at any time "for cause,"
which shall include any one or more of the following reasons:

(1) A deliberate or serious violation of the Employee's material duties as
assigned by Adaptec's President or CEO;

(2) Refusal or unwillingness to perform such material duties in good faith and
to the best Employee's ability upon request by Adaptec's President or his
designee;

(3) A breach or violation of any other terms or conditions of this Agreement,
including the Employee Proprietary Information Agreement;

(4) Neglect or poor performance of duties, if not remedied to Adaptec's CEO or
President's satisfaction after written notice has been given to the Employee by
Adaptec's CEO or President;

(5) Conviction of the Employee of a felony or other crime involving moral
turpitude, dishonesty, willful misconduct, misappropriation of funds, habitual
insobriety or illegal drug use;

(6) Substance abuse or any other action on the part of the Employee involving
willful and deliberate malfeasance or gross negligence in the performance of his
duties and responsibilities, or any conduct or act which brings public
disrespect, contempt or ridicule upon Adaptec;

(7) A deliberate or serious violation of any law, rule, regulation,
constitutional provision, or Adaptec policy or procedures, (which policies are
subject to modification or change at any time), or local, state or federal law,
which violation, may, in the sole

2

--------------------------------------------------------------------------------

judgment of Adaptec's CEO or President constitute justification for Employee's
termination;

(8) Prolonged absence from duties without the consent and approval of Adaptec's
CEO or President, including but not limited to, where Employee is permanently
disabled, which, from the CEO or President's sole discretion, constitutes
justification for Employee's termination;

(9) Employee's death.

(b) Consequences of Termination for Cause: In the event Adaptec exercises its
option to terminate Employee "for cause" as defined in this paragraph, Employee
shall be entitled only to the unpaid salary and unused vacation benefits which
he has accrued through and until the date of his termination as well as an
amount equal to the salary he would have otherwise received for any
fully-accrued, unused sabbatical. There shall be no entitlement to compensation
for any partially-accrued, unused sabbatical. Employee shall be entitled to no
other or further compensation, benefits or severance payments of any kind or
nature in the event he is terminated "for cause." Should the Employee be
terminated "for cause" as provided in this paragraph, Adaptec will provide the
Employee with a written statement detailing such cause.

(c) Termination Without Cause: Adaptec, by action of its CEO, may terminate
Employee's employment and terminate this Employment Agreement at any time and
for any reason without cause by giving Employee written notification of
termination. In the event Adaptec exercises its option to terminate Employee
without cause, upon Employee signing a Separation Agreement and General Release,
Adaptec shall:

(1)  pay Employee his unpaid salary and unused vacation benefits he has accrued
prior to the date of his termination;

(2)  pay to Employee within 30 days following his termination of employment with
Adaptec a one-time payment equal to 9 (nine) months of base salary; plus an
additional week of base salary for each year of service beyond three years of
service.  Employee's prior service to the 2005 rehire date will not be
considered in calculating tenure.

(3)  provide outplacement services on Employee's behalf through the use of a
company or consultant to be chosen by Employee in an amount not to exceed
$10,000, said payments to be made directly to the outplacement service provider;

(4)  provide Employee and his legal dependents with coverage under Adaptec's
health, vision and dental insurance plans pursuant to the terms of the
Consolidated Omnibus Budget And Reconciliation Act ("COBRA") following the
termination of Employee's employment with Adaptec. Adaptec agrees to pay the
premiums for those COBRA benefits for the period of 9 (nine) months following
the termination of his employment.

(d) Change of Control:  If within one (1) year of the Change of Control: 1)
There is a material reduction in Employee's duties or responsibilities from
those in effect prior to the Change of Control; 2) There is a material
reduction, without Employee's consent, of the annual base and target incentive
compensation specified in this letter of agreement; 3) Adaptec's successor after
a Change in Control fails to assume this letter of agreement; 4) Employee's
employment is terminated without cause by Adaptec or Adaptec's successor; 5) if
Employee's position of responsibility is  substantially changed;

3

--------------------------------------------------------------------------------

or 6) if Employee's position relocates to more than 25 additional commute miles
(one way) and Employee elects to be terminated:

Upon signing a Separation Agreement and General Release, Employee shall receive
a one-time payment equal to 1 (one) times the annual base pay, 1 (one) times the
targeted bonus, COBRA benefits for 1 (one) year, and outplacement assistance as
noted in (c 3).  Employee will also receive accelerated option vesting as noted
in the Change of Control provisions of the 2004 Equity Incentive Plan.  If the
employee has less than one year of service with the Company at time of Change of
Control termination, then Employee will receive the greater of a prorated amount
of (d) or the full payment in (c 1-4) whichever is greater.

For the purposes of this Agreement, the term "Change of Control" shall have the
same meaning ascribed thereto in Section 2(h) of the 2004 Equity Incentive Plan
as in effect on the date hereof.

(e) Termination at Option of Employee: This Agreement may be terminated by
Employee and Employee has the right to resign his employment with Employer in
his sole discretion at any time. In the event the Employee terminates his
employment at any time for any reason, the Employee shall be entitled only to
the compensation and unused vacation benefits earned by him up to and including
the effective date of his termination, and he shall be entitled to no further or
other compensation, benefits, or severance payments of any nature or kind.

(f) Return of Adaptec Equipment and Property. At the time of Employee's
termination of employment with Adaptec, Employee agrees to return to Adaptec all
Adaptec property and equipment, including but not limited to, computers,
printers, computer diskettes, software, files, records, computations, reports,
studies, manuals, notebooks, documents, correspondence, customer lists, lists of
potential customers, and any and all other confidential information or records
and other similar items relating to Adaptec's business, whether prepared by
Employee or otherwise coming into Employee's possession.

9. FINAL AND BINDING ARBITRATION:

(a) Final and Binding Arbitration: In the event any controversy or dispute
arises in connection with the validity, construction, application, enforcement
or breach of this Agreement, including any and all claims that the Employee may
have against Adaptec or any of its officers, directors, employees and/or agents
acting in their official capacity or otherwise, and all disputes and claims
Adaptec may have against Employee, shall be submitted and subjected to final and
binding arbitration pursuant to the employment dispute resolution rules of the
American Arbitration Association and the California Arbitration Act and the
parties hereto expressly waive their rights, if any, to have such matters heard
by a court or jury, or administrative agency, whether state or federal. The
claims covered by this Agreement which shall be submitted to final and binding
arbitration include, but are not limited to, claims for breach of this
Agreement, claims for wrongful termination and constructive termination,
including any and all claims for compensation and benefits as called for in
paragraph 8 of this Agreement; claims for wages or other compensation and
benefits due; claims for breach of any contract or covenant (express or
implied); tort claims; claims for discrimination and harassment (including, but
not limited to, race, color, sex, religion, national origin, age, sexual
orientation, marital status, medical condition, family leave, handicap and/or
disability); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration
procedure different from this one); and claims for violation of any federal,
state or other governmental law, statute, regulation, constitution or ordinance,
with the exception of claims excluded in Paragraph 9(b) below. Adaptec will
cover all of Employee's legal expenses incurred by Employee to enforce this
Agreement following a Change of

4

--------------------------------------------------------------------------------

Control, payable within ten (10) days of Employee's submission of evidence of
incurring Employee's incurring such expenses as a result of a refusal to pay
benefits under this Agreement.

(b) Claims Not Covered By And Excluded From Binding Arbitration: The parties
agree that any claims that the Employee may have for workers' compensation or
unemployment compensation benefits are not subject to final and binding
arbitration. In addition, the parties agree that both parties shall have the
right to seek injunctive relief from a court of competent jurisdiction.

(c) Required Notice Of All Claims and Statute Of Limitations: The parties agree
that the aggrieved party must be given written notice of any claim to be
arbitrated to the other party within the period of time required by the
applicable federal or state statute of limitations. If proper and adequate
notice is not given, then the parties agree that any such claim shall not be
arbitrated and shall be waived and cannot be brought or litigated in any
judicial, arbitral or administrative forum at any time in the future.

(d) Legal Representation: The parties agree that each party to the arbitration
may be represented by an attorney or other representative of their own choosing.

(e) Arbitration Procedures: The parties agree to abide by the employment
rules and procedures as set forth by the American Arbitration Association. The
arbitration shall take place in Santa Clara County, California. The arbitrator
shall be selected as follows. The party seeking to arbitrate the dispute shall
request a list of seven arbitrators from the American Arbitration Association,
said arbitrators to be knowledgeable and experienced in handling employment law
matters. Each party shall take turns striking one name from the list, until only
one name remains. The party seeking to arbitrate the claim shall strike the
first name from the list.

The arbitrator shall apply the substantive law and all applicable remedies of
the state in which the claim arose, or federal law, or both, as applicable to
the claims asserted. The arbitrator, and not any federal, state or local court
or agency, shall have exclusive authority over any dispute relating to the
interpretation, applicability, enforceability, formation or breach of this
Agreement, including but not limited to any claim that any or all part of the
Agreement is void or voidable. The arbitration shall be final and binding upon
the parties. The arbitrator shall have the authority to entertain a motion to
dismiss and/or motion for summary judgment by any party and shall apply the
standards governing such motion under the Federal Rules of Civil Procedure.

The parties shall have the right to arrange for and share the cost of a court
reporter to provide a stenographic recording of the arbitration proceedings. At
the close of the arbitration hearing, the parties shall have the right to
prepare and submit post-hearing briefs. The time for filing such a brief shall
be set by the arbitrator.

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
Except as otherwise provided in this Agreement, the parties agree that they will
not initiate or prosecute any lawsuit or administrative action (other than an
administrative charge of discrimination) in any way related to any claim covered
by this Agreement.

Adaptec shall pay for all fees and costs of the arbitrator as well as for the
cost of the hearing room. Each party shall pay for its own costs and attorneys'
fees, if any, incurred in connection with the arbitration. However, if any party
prevails on a statutory claim which affords the prevailing party attorneys'
fees, the arbitrator may award reasonable attorneys' fees to the prevailing
party.

5

--------------------------------------------------------------------------------



This Agreement to arbitrate shall survive the termination of Employee's
employment. This is the complete agreement of the parties on the subject of
arbitrating disputes.

10. PAYMENT OF TAXES: All payments made to Employee under this Agreement shall
be subject to all applicable federal and state income, employment and payroll
taxes.

11. ENTIRE AGREEMENT: This Agreement supersedes any and all other agreements or
understandings, whether oral, implied or in writing, between the parties hereto
with respect to the subject matters covered herein, and contains all of the
covenants and agreements between the parties with respect to such matters in
their entirety. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding. Any modification to this Agreement
shall be effective only if it is in writing and signed by Employee and Adaptec's
CEO. This Agreement may not be terminated without the written consent of
Employee and shall be binding on any successor to Adaptec.

12. PARTIAL INVALIDITY: If any other provision in this Agreement is held by a
court or arbitrator of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way.

13. APPLICABLE LAW: The laws of the State of California shall govern this
Agreement, notwithstanding conflict of laws.

14. CONFIDENTIALITY: Employee agrees that at all times during his employment
with Adaptec and following his termination he shall maintain as strictly
confidential the existence of, and terms and conditions contained in, the
Agreement, to the fullest extent allowed by law.

15. PREPARATION OF AGREEMENT: Regardless of which party initially drafted this
Agreement, it shall not be construed against any one party, and shall be
construed and enforced as a mutually prepared Agreement.

16. NOTICES: Any notice pursuant to this Agreement shall be deemed validly given
or served if given in writing and delivered personally or ten (10) calendar days
after being sent by U.S. registered or certified mail, return receipt requested
and postage prepaid. In the case of Employee, mailed notices shall be addressed
to him at the home address which he most recently communicated to Adaptec in
writing. In the case of Adaptec, mailed notices shall be directed and addressed
to Chairman and Chief Executive Officer, Adaptec, Inc., 691 South Milpitas
Blvd., Milpitas, CA 95035.

17. CONTINUING OBLIGATIONS: Whether or not Employee's employment relationship
with Adaptec is terminated, neither Employee nor Adaptec shall be relieved of
the continuing obligations of the covenants contained in this Agreement.

18. SUCCESSORS: Adaptec shall require any successor or assignee, in connection
with any sale, transfer or other disposition of all or substantially all of
Adaptec's assets or business, whether by purchase, merger, consolidation or
otherwise, expressly to assume and agree to perform Adaptec's obligations under
this Agreement in the same manner and to the same extent that Adaptec would be
required to perform if no such succession or assignment had taken place.

19. EMPLOYEE'S REPRESENTATIONS: Employee represents and warrants that he is free
to enter into this Agreement and to perform each of the terms and covenants of
it. Employee represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering

6

--------------------------------------------------------------------------------

into and performing this Agreement, and his execution and performance of this
Agreement is not in violation or breach of any other agreement between him and
any other person or entity. Employee acknowledges and agrees that he is entering
into this Agreement voluntarily and free of any duress or coercion.

ADAPTEC, INC.





/s/ "Sundi" Subramanian Sundaresh

"Sundi" Subramanian Sundaresh

Chief Executive Officer



Entered into at Milpitas, California,

this 14th day of August, 2007.





/s/ Marcus Lowe

Marcus Lowe

Vice President and General Manager





Entered into at Milpitas, California,

this 21st day of August, 2007.

7

--------------------------------------------------------------------------------



Exhibit A
[Attach Signed Copy of Employee Proprietary Information Agreement]

8

--------------------------------------------------------------------------------

